Citation Nr: 9907868	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-13 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
duodenal ulcer, currently rated as 40 percent disabling.

2.  Entitlement to an increased disability rating for a skin 
disorder, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1978.  He also had additional prior service of approximately 
one year and nine months.

This appeal arises from a rating decision of April 1994 from 
the Atlanta, Georgia, Regional Office (RO).

This decision will address the increased rating claims.  The 
remand that follows will address the claim for a total 
disability rating due to individual unemployability.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  There were complaints of epigastric pain and on one 
occasion the veteran self reported vomiting and a few 
episodes of melena.  

3.  Medical evidence indicates that there was no anemia, 
weight loss, or impairment of health.  

4.  The veteran had exfoliation, exudation, or itching over 
an extensive skin. 

5.  Extensive lesions or marked disfigurement were not shown.



CONCLUSION OF LAW

1.  The criteria for an increased rating for duodenal ulcer 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 (1998).

2.  The criteria for an increased rating for a skin disorder 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, plausible claims have been presented.  
The veteran has not indicated that additional relevant 
evidence of probative value may be obtained which has not 
already been sought and associated with the claims folder.  
Accordingly, the Board finds that the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  38 U.S.C.A. § 1155 (West 1991).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Where the Schedule does not list a specific disability, the 
disability will be rated under criteria where the functions 
affected, anatomical localization, and symptomatology are 
analogous.  38 C.F.R. § 4.20 (1998). 


Duodenal ulcer

In a rating decision in July 1979, service connection for 
"duodenal ulcer" was granted with a 10 percent disability 
rating assigned.  In a February 1992 rating, the disability 
rating was increased to 40 percent.

Under the criteria of Diagnostic Code 7305, entitled "Ulcer, 
duodenal," a 60 percent disability rating is warranted for 
severe symptoms with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, and with manifestations of anemia and weight loss 
productive of definite impairment of health.  A 40 percent 
rating is warranted for moderately severe symptoms that are 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 20 percent rating is warranted for moderate 
symptoms with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  A 10 percent rating is 
warranted for mild manifestations with recurring symptoms 
once or twice yearly.  38 C.F.R. § 4.114, Diagnostic Code 
7305 (1998).

The April 1994 VA examination report indicates that the 
veteran complained of epigastric pain that was worse at 
night.  The December 1996 VA examination report notes that 
the veteran indicated that he had occasional heartburn and 
indigestion.  The report later notes that he had daily 
epigastric pain.  VA clinical records, dated from 1993 to 
1997, also note complaints of pain.  

The April 1994 examination report notes that there was no 
vomiting and VA medical records, dated from 1993 to 1997, do 
not show any complaints of vomiting.  However, the December 
1996 examination report notes that the veteran indicated that 
he had vomiting one or twice a week when he didn't take his 
medication.  

An August 1993 VA medical certificate indicates that there 
was no melena or hematemesis and the April 1994 VA 
examination report notes that the veteran denied blood in 
stool or melena.  Additionally, the December 1996 VA 
examination report notes that the veteran denied hematemesis 
but had a few episodes of melena.  There were no other 
indications in the medical records of the veteran having 
melena or hematemesis.

Both the April 1994 and the December 1996 VA examination 
reports indicate that there was no anemia or blood counts 
were normal.  Other VA medical records do not show anemia.  
Additionally, VA medical records and examination reports, 
dated from 1993 to 1997, note a weight range from 177 lbs. to 
195 lbs.  In 1996 and 1997, his weight ranged from 185 lbs. 
to 195 lbs.  These weights, especially the more recent 
weights, do not indicate weight loss.  Additionally, the 
April 1994 VA examination report notes that there was no 
evidence of malnutrition.  The VA examination reports and VA 
medical records also do not show impairment of health due to 
the duodenal ulcer. 

As noted above, the medical records indicate complaints of 
epigastric pain.  Additionally, he self reported vomiting and 
a few episodes of melena at the December 1996 VA examination.  
However, objecting medical evidence indicates that there was 
no anemia, weight loss, or impairment of health.  Therefore, 
the pain that the veteran complained of more closely 
approximates the criteria for the currently assigned 40 
percent rating due to incapacitating episodes.  Additionally, 
since the veteran only self reported vomiting and a few 
episodes of melena on one occasion, this does not constitute 
recurring melena or periodic vomiting to warrant a higher 
rating.  Therefore, the preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for duodenal ulcer.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 (1998).

Skin disorder

In a rating decision in July 1979, service connection for 
"skin disorder" was granted with a 10 percent disability 
rating assigned.  The 10 percent rating has remained in 
effect since that time.

The provisions of Diagnostic Code 7806, entitled "Eczema" 
provides that a 50 percent rating is warranted for eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant disfigurement.  A 30 percent rating is warranted 
for constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 10 percent rating is warranted where 
there is exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  With slight, if any, 
exfoliation, exudation or itching on a nonexposed surface or 
small area, a noncompensable disability rating is warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (1998).

The veteran's skin disorder has received several diagnoses.  
However, since the functions affected, anatomical 
localization, and symptomatology of the veteran's skin 
disorder are analogous to the symptoms of eczema, the 
disability will be rated under the criteria of Diagnostic 
Code 7806.  38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 
(1998).

The report of an April 1994 VA examination notes that the 
veteran had pustules, and hyperpigmented macules and papules 
one to two millimeters in size over the whole back and 
buttocks.  The report notes that the veteran indicated that 
his rash itched and became scaly in warm weather.  A July 
1996 VA clinical record notes that the veteran indicated that 
his rash became worse in the summer and that he had itching.  
The record notes tinea versicolor rash all over the back and 
front of the trunk.  The report of the December 1996 VA 
examination notes that the veteran complained of a 
hypopigmented pruritic rash over his back, arms, and legs 
that was no better with medications.  He denied pustules, 
vesicles, or ulcers.  The report notes that there were 
several variable small patches of pruritic hypopigmentation 
on the back, arms, and legs.  These findings indicate that 
the veteran had exfoliation, exudation, or itching.  
Additionally, since the back, arms, and legs were involved, 
this constitutes an exposed surface or extensive skin area.  
This is consistent with the currently assigned 10 percent 
disability rating.  The present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  The most recent evidence, which is the December 1996 
VA examination report, indicates that there were several 
small patches on the back, arms, and legs.  This does not 
constitute extensive lesions or marked disfigurement.  
Additionally, there was no competent medical evidence of 
systemic or nervous manifestations.  Therefore, the veteran's 
skin disorder symptoms more closely approximate the criteria 
for the 10 percent rating.  Accordingly, the preponderance of 
the evidence is against the veteran's claim for an increased 
disability rating for a skin disorder.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic 
Code 7806 (1998).


ORDER

1.  An increased disability rating for duodenal ulcer is 
denied.
2.  An increased disability rating for a skin disorder is 
denied.


REMAND

In a January 1997 rating decision, the RO denied entitlement 
to a total disability rating due to unemployability.  In 
February 1997, a statement was received from the veteran 
wherein he stated "I disagree with the decision of the board 
for denying increase for service connected disabilities."  
Later in the statement he indicated "I stand by my original 
statement of case for such increase and my unemployability."  
The veteran's statement constitutes a notice of disagreement 
concerning the issue of entitlement to a total disability 
rating due to unemployability.  38 C.F.R. § 20.201(a) (1998).  
The RO has not provided the veteran with a statement of the 
case on this issue.  Therefore, this case must be returned to 
the RO for issuance of a statement of the case.  38 C.F.R. 
§ 19.26 (1998).


Accordingly, this case is REMANDED for the following:

The RO should provide the veteran and his 
representative with a statement of the 
case on the issue of entitlement to a 
total disability rating for compensation 
purposes due to individual 
unemployability.  This issue should be 
returned to the Board for further 
consideration only if the veteran 
perfects an appeal by submitting a timely 
substantive appeal. 

The Board intimates no opinion as to the outcome of this 
case.  The purpose of this REMAND is to ensure compliance 
with due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
- 8 -


- 8 -


